Electronically Filed
                                                    Supreme Court
                                                    SCEC-XX-XXXXXXX
                                                    03-SEP-2020
                                                    02:16 PM



                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    MILILANI B. TRASK; KU KAHAKALAU; ELDON-NALEI PATE-KAHAKALAU;
       ROBERT CAZIMERO; PATRICK S.K. SMITH aka KAMEALOHA SMITH;
      RYNETTE K. KEEN aka KAIPO KEEN; HERBERT ISHIBASHI aka PUA
ISHIBASHI; DAVID TRASK, III; JACKIE BURKE; CHARLES M. HEAUKULANI;
        VERDA V. JENKINS aka OLA JENKINS; LEONA LEIALOHA; DAVID
    HEAUKULANI; BRADFORD LEIALOHA; BARBARA ARTHURS; ANA NAWAHINE
  KAHOOPII; BARBRA CUTTANCE; RALPH C. BOYEA; ALBERT K. KAHOOPII,
             JR.; GRETA CORREA; IWALANI APO; ROWENA AKANA;
    JUDITH E. LYON; ROBERTA CABRAL; KEALII MAKEKAU; JAMIE CLARK;
  BARTON McCOLLOUGH, SR.; LAURA DESOTO-McCULLOUGH; RB McCOLLOUGH;
 GLORIA ISHIBASHI; KANOENANI CASTRO; MITCHELL CASTRO; ALOHI MESA;
    KAUAI ISHIBASHI; KIANA KEALIIHOLOKAHIKI BOURNE; LESLIE-JAMES
     KAIMIAINA BOURNE; CELII-RAINE UA; SARAI UA; ABRIEN ALVAREZ;
 ANUHEA TORRES-LEIALOHA; NANEA TORRES-LEIALOHA; ALLISON ABADILLA;
   KRISTYELLEN M. KOBASHIGAWA; RONALD DESOTO, SR.; MAILE DESOTO;
   MANUEL DESOTO; TRACI BROWN; LEONA SERAO; KATHERINE HA‘I-KELLY;
STEPHEN S. NORRIS; LUCEAN NICOLAS; BRUCE D. WITZENBURGER; SHANNON
  MATSON; JOHN PETER MATSON; and BRUCE DESOTO, SR., Plaintiffs,

                               vs.

                     BENJAMIN K. LINDSEY and
    SCOTT T. NAGO, in his capacity as Chief Election Officer,
                  State of Hawai#i, Defendants.


                       ORIGINAL PROCEEDING

                   ORDER DISMISSING COMPLAINT
   (By: Recktenwald, C.J., Nakayama, McKenna and Wilson, JJ.,
   and Circuit Judge Kawamura, assigned by reason by vacancy)

          Upon consideration of Plaintiffs’ “Complaint” filed on
August 24, 2020; Defendant Chief Election Officer Scott T. Nago’s

motion to dismiss filed on August 28, 2020; Defendant Benjamin K.

Lindsey’s answer, filed on August 31, 2020, the respective

supporting documents, and the record, it appears that: (1)

Plaintiffs are challenging the residency of Defendant Lindsey and

his eligibility to run for the position of Trustee, Office of

Hawaiian Affairs (OHA) from the island of Hawai#i, and asking

this court to find that Defendant Benjamin K. Lindsey does not

satisfy the requirements to be a candidate for the Hawai#i Island

OHA seat; (2) a challenge to a candidate’s residency is governed

by HRS § 11-13, which provides in relevant part “[i]n case of

question, final determination of residence shall be made by the

clerk, subject to appeal to the board of registration under part

III of this chapter”; and (3) this court therefore lacks

jurisdiction to consider this election contest complaint.

Accordingly,

          IT IS HEREBY ORDERED that the motion to dismiss is

granted, and the complaint is dismissed for lack of jurisdiction.

          DATED: Honolulu, Hawai#i, September 3, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Shirley M. Kawamura


                                2